DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-16, filed 11/28/2019, are currently pending and are under consideration.
Claim Objections
Claims 5 and 7 is objected to because of the following informalities:  
Claim 5, line 2, “comprises frequencies, where” should read “comprises frequencies where”.
Claim 7, line 6, “a controller caused to” should read “a controller configured to”. 
Claim 7, line 9, “frequency range, meeting” should read “frequency range meeting”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what is meant by “the frequency range comprises frequencies less than frequencies”. 
Regarding claim 8, it is unclear if the recited controller, first tetrapolar arrangement of electrodes, and second tetrapolar arrangement of electrodes are the same as the controller, first tetrapolar arrangement of electrodes, and second tetrapolar arrangement of electrodes described in claim 7. For examination purposes, it will be understood that the controller is used to measure the impedance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method and apparatus for measuring wound healing. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 16 are directed towards a method, and claim 7 is directed toward an apparatus and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 7, and 16 recite a method and apparatus for measuring wound healing. The limitation of a method and apparatus for measuring wound healing, as drafted in claims 1, 7, and 16, covers performance of the limitation in the mind, but for the recitation of generic sensors, a processor, and memory device. For example, a user could acquire impedance measurements and determine the level of healing based the ratio between the impedance signals. Other than reciting generic electrodes, a processor, and a memory device, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 7, and 16 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of electrodes, a processor, and a memory device are recited at a high level of generality (i.e. as generic electrodes, processor, and memory to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method or apparatus provide no means for providing the impedance ratio or level of healing to a user or to improve or change any therapy parameters. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of electrodes, a processor, and a memory device amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claims 7-16 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "…electrodes arranged on both sides of a wound…”(Claim 7, lines 2-3) “…electrodes arranged on one side of the wound …” (Claim 7, lines 4-5) “…electrodes arranged on both sides of a wound…”(Claim 8, lines 3-4) “…electrodes arranged on one side of the wound …” (Claim 8, lines 5-6) "… electrodes arranged in a parallel arrangement around the wound or in a sequential arrangement across the wound…”(Claim 11, lines 3-4)  "…electrodes arranged on both sides of a wound…” (Claim 16, lines 4-5) “…electrodes arranged on one side of the wound …” (Claim 16, lines 6-7). Thus, these claims include a human within the scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "adapted to” when referring to the location of the electrodes in relation to the wound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergelin et al. (US Patent Application Publication 2016/0081580 – APPLICANT CITED ON 03/30/2022 IDS), hereinafter Bergelin, and further in view of Gaw (US Patent Application Publication 2011/0313311 – APPLICANT CITED ON 03/06/2020 IDS).
Regarding claims 1, 7, and 16, Bergelin discloses a method and system for measuring wound healing (e.g. Abstract) comprising:
- measuring a wound impedance by a first arrangement of electrodes arranged on both sides of a wound (e.g. Par. [0023]: wound dressing includes stimulation electrodes that are placed around the wound for bioimpedance measurement; Par. [0058]: electrode array 3 is on wound area; Fig. 1: electrodes 3 cover the wound area, and are therefore on both sides of the wound)
- measuring a reference impedance by a second arrangement of electrodes arranged on one side of the wound (e.g. Par. [0023]: two impedance reference electrodes are used on intact skin; Par. [0087]: electrodes H1 and H2 on healthy, intact skin; Fig. 6B: electrodes H1 and H2 on one side of the wound 68); wherein the wound impedance and the reference impedance are measured over a frequency range (e.g. Par. [0024]: frequency range of 10Hz-200,000Hz can be used), and
- determining, by a controller, at least one level of the wound healing on the basis of a ratio between the wound impedance and the reference impedance and a change of said ratio over at least part of the frequency range (e.g. Par. [0088]: a healing ratio can be calculated based on the wound and reference impedance; Par. [0090]: as the wound heals, the wound impedance and therefore the ratio of would impedance to reference impedance will change and healing progress can be measured). 
However, Bergelin fails to disclose the electrode arrangements being tetrapolar, and wherein the change of the ratio meets a predefined threshold.
Gaw, in a similar field of endeavor, is directed towards an apparatus for performing impedance measurements on a subject. Gaw discloses using tetrapolar electrode arrangements to measure impedance (e.g. Par. [0032]), and wherein the change of the ratio meets a predefined threshold (e.g. Par. [0324]: “The reference…represents a threshold value so that if the difference between impedance values is greater than the reference, then this indicates that a tissue anomaly is present.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bergelin to include the tetrapolar electrode arrangements and the meeting a threshold has taught by Gaw in order to provide the predictable results of reliably measuring impedance and determining would healing.
Claims 1 and 7 are obvious over Bergelin and Gaw as indicated above. Regarding claims 2 and 9, Bergelin further discloses wherein the wound impedance and the reference impedance are measured in a time-division manner by at least partly shared electrodes (e.g. Par. [0092]: a common electrode is used to bind the wound and reference measurement together in order to reduce unwanted volatility, “The common (H1) electrode binds the wound measurement and reference together. The common electrode creates a baseline in a way that unwanted volatility of skin impedance can be reduced”).
Claims 1 and 7 are obvious over Bergelin and Gaw as indicated above. Regarding claims 3 and 10, Bergelin further discloses wherein at least one level of the wound healing is determined based on the change of the ratio over time, a ratio of the wound impedance and the reference impedance at a high end of the frequency range, a ratio of the wound impedance and the reference impedance at a low end of the frequency range and/or decreasing difference between ratios of the wound impedance and the reference impedance at a high end and low end of the frequency range (e.g. Par. [0090]: as the wound heals, the wound impedance and therefore the ratio of would impedance to reference impedance will change and healing progress can be measured; Par. [0088]: a healing ratio is calculated; Par. [0069]: frequencies from 10Hz (e.g. low) to 200,000 Hz (e.g. high) can be used).
Claim 1 is obvious over Bergelin and Gaw as indicated above. Regarding claim 4, Bergelin further discloses wherein the frequency range comprises frequencies less than frequencies, where current flow caused by the first or second tetrapolar arrangements passes through cellular membrane of human or animal skin and/or fascia under the human or animal skin (e.g. Figs. 6A and B: electrodes passing current through skin and wound area).
Claim 1 is obvious over Bergelin and Gaw as indicated above. Regarding claim 5, Bergelin further discloses wherein the frequency range comprises frequencies, where an excitation signal of the first and/or or second tetrapolar arrangements cause conduction of the current along cellular membrane surfaces (e.g. Figs. 6A and B: electrodes passing current through skin and wound area which means current is passed through the cellular membrane surfaces).
Claims 1 and 7 are obvious over Bergelin and Gaw as indicated above. Regarding claims 6 and 11, Bergelin further discloses wherein the first tetrapolar arrangement and/or the second tetrapolar arrangement comprises excitation electrodes and measurement electrodes arranged in a parallel arrangement around the wound or in a sequential arrangement across the wound (e.g. Fig. 6B: electrodes H1, H2, W, and Wx in a sequential arrangement across wound 68; Par. [0087]: describing Fig. 6B).
Claim 7 is obvious over Bergelin and Gaw as indicated above. Regarding claim 8, Bergelin further discloses a controller configured to:
- measure a wound impedance by a first tetrapolar arrangement of electrodes arranged on both sides of a wound (e.g. Par. [0023]: wound dressing includes stimulation electrodes that are placed around the wound for bioimpedance measurement; Par. [0058]: electrode array 3 is on wound area; Fig. 1: electrodes 3 cover the wound area, and are therefore on both sides of the wound)
- measure a reference impedance by a second arrangement of electrodes arranged on one side of the wound (e.g. Par. [0023]: two impedance reference electrodes are used on intact skin; Par. [0087]: electrodes H1 and H2 on healthy, intact skin; Fig. 6B: electrodes H1 and H2 on one side of the wound 68); wherein the wound impedance and the reference impedance are measured over a frequency range (e.g. Par. [0024]: frequency range of 10Hz-200,000Hz can be used), and
- determine at least one level of the wound healing on the basis of a ratio between the wound impedance and the reference impedance and a change of said ratio over at least part of the frequency range (e.g. Par. [0088]: a healing ratio can be calculated based on the wound and reference impedance; Par. [0090]: as the wound heals, the wound impedance and therefore the ratio of would impedance to reference impedance will change and healing progress can be measured). 
However, Bergelin fails to disclose the electrode arrangements being tetrapolar, and wherein the change of the ratio meets a predefined threshold.
Gaw, in a similar field of endeavor, is directed towards an apparatus for performing impedance measurements on a subject. Gaw discloses using tetrapolar electrode arrangements to measure impedance (e.g. Par. [0032]), and wherein the change of the ratio meets a predefined threshold (e.g. Par. [0324]: “The reference…represents a threshold value so that if the difference between impedance values is greater than the reference, then this indicates that a tissue anomaly is present.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bergelin to include the tetrapolar electrode arrangements and the meeting a threshold has taught by Gaw in order to provide the predictable results of reliably measuring impedance and determining would healing.
Claims 1 and 7 are obvious over Bergelin and Gaw as indicated above. Regarding claims 12 and 14, Bergelin further discloses wherein the level of the healing of the wound is determined on the basis of the slope of the ratio between the wound impedance and the reference impedance over the frequency range (e.g. Pars. [0088]-[0090]: a ratio between the wound impedance and the reference impedance over a variety of excitation frequencies and as the wound heals the impedance of the wound will approach the impedance of the surrounding  healthy skin).
Claims 1 and 7 are obvious over Bergelin and Gaw as indicated above. Regarding claims 13 and 15, Bergelin further discloses wherein the frequency range comprises frequencies between 150Hz and 40kHz (e.g. Par. [0069]: frequency range can be between 10Hz and 200kHz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792